                         Case 21-10474-MFW                 Doc 725      Filed 09/15/21        Page 1 of 5




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                          Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                           (Jointly Administered)
                                                       1
                                            Debtors.
                                                                            Ref. Docket No. 249


                  ORDER FURTHER AMENDING FINAL CASH COLLATERAL ORDER AND
                  EXTENDING THE DEBTORS’ AUTHORITY TO USE CASH COLLATERAL

                   WHEREAS, on April 1, 2021, this Court entered an order [Docket No. 249] (the

         “Final Cash Collateral Order”),2 which authorized and approved on a final basis, the Debtors’

         use of the Prepetition Collateral, including Cash Collateral of the Prepetition Secured Parties under

         the Prepetition Documents in accordance with the Approved Budget and the DIP Documents;

                   WHEREAS, on May 3, 2021, this Court held a hearing and entered that certain Order (A)

         Authorizing and Approving the Sale of Purchased Assets Free and Clear of All Liens, Claims,

         Encumbrances, and Other Interests, (B) Authorizing and Approving the Assumption and

         Assignment of Executory Contracts and Unexpired Leases, and (C) Granting Related Relief


         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
             Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
             (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
             (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
             Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
             (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
             Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
             (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
             Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
             Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
             Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
             Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
         2
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Final
             Cash Collateral Order.
28586316.2
                       Case 21-10474-MFW          Doc 725     Filed 09/15/21     Page 2 of 5




         [Docket No. 436] (the “Sale Order”) approving the sale (the “Sale”) of the Purchased Assets (as

         defined in the Sale Order) to ALMO Holdings, LLC and its designees, in consideration of, among

         other things, (i) a waiver of all DIP Obligations pursuant to a credit bid of such amount by the

         DIP Agent on behalf of the DIP Lenders, (ii) the value of any Adequate Protection Superpriority

         Claims and (iii) payment of the Excluded Cash, to be used by the Debtors to (a) satisfy the allowed

         Professional Fees and Expenses (subject to certain exceptions set forth in the Asset Purchase

         Agreement), (b) pay all Administrative Expenses or other postpetition expenses of the Debtors that

         are accrued and unpaid as of the Closing Date and (c) fund the Wind-Down Amount;

                WHEREAS, on May 28, 2021, the Sale closed (the “Sale Closing Date”);

                WHEREAS, on June 2, 2021, this Court entered that certain Order Amending Final Cash

         Collateral Order and Extending the Debtors’ Authority to Use Cash Collateral [Docket No. 513]

         (the “Amended Order”), authorizing the Debtors to continue to use Cash Collateral through the

         date which is the earliest to occur of (a) September 15, 2021; (b) the date on which any of the

         following occurs unless waived in writing by the Prepetition Agent (acting at the direction of the

         Required Prepetition Lenders: (i) entry of any order constituting a stay, modification, appeal or

         reversal of this Order, (ii) the appointment of any examiner with expanded powers, (iii) entry of

         any order dismissing the Chapter 11 Cases or converting the Chapter 11 Cases to cases under

         Chapter 7, or (iv) the Debtors’ filing of a motion or other request for relief seeking to modify or

         alter or vacate this Order or any term thereof; and (c) the expiration of the Remedies Notice Period

         (collectively, the “Current Termination Date”), in each case unless waived in writing by the

         Prepetition Agent (acting at the direction of the Required Prepetition Lenders);




28586316.2
                                                          2
                      Case 21-10474-MFW           Doc 725     Filed 09/15/21     Page 3 of 5




                WHEREAS, the Debtors have requested that the Prepetition Agent consent to the Debtors’

         continued use of Cash Collateral to allow the Debtors to continue to administer their estates and

         to fund the wind-down of the Debtors; and

                WHEREAS, the Prepetition Agent and Prepetition Lenders have consented to the Debtors’

         continued usage of Cash Collateral on the terms and conditions of the Final Cash Collateral Order,

         the Amended Order, this Order, and the Sale Order.

                NOW THEREFORE, with the consent of the Prepetition Agent and the Prepetition

         Lenders, and upon the certification of counsel related hereto,

                        IT IS HEREBY ORDERED THAT:

                1.      Authority to Use Cash Collateral until the Termination Date. Subject to the

         terms of the Final Cash Collateral Order, the Sale Order, the Amended Order and this Order, the

         Debtors are authorized to use the Excluded Cash to fund pre-Sale Closing Date administrative

         expenses in accordance with the Approved Budget and post-Sale Closing Date administrative

         expenses through the date which is the earliest to occur of (a) December 14, 2021; (b) the date on

         which any of the following occurs unless waived in writing by the Prepetition Agent (acting at the

         direction of the Required Prepetition Lenders:       (i) entry of any order constituting a stay,

         modification, appeal or reversal of this Order, (ii) the appointment of any examiner with expanded

         powers, (iii) entry of any order dismissing the Chapter 11 Cases or converting the Chapter 11

         Cases to cases under Chapter 7, or (iv) the Debtors’ filing of a motion or other request for relief

         seeking to modify or alter or vacate this Order or any term thereof; and (c) the expiration of the

         Remedies Notice Period (collectively, the “Termination Date”), in each case unless waived in

         writing by the Prepetition Agent (acting at the direction of the Required Prepetition Lenders).

         Upon the Termination Date, the Debtors’ authorization to use Cash Collateral shall cease without


28586316.2
                                                          3
                       Case 21-10474-MFW          Doc 725     Filed 09/15/21     Page 4 of 5




         the need for any further action or notice on the part of the Prepetition Secured Parties or the

         Debtors, or any further order of the Court; provided, however, that the Termination Date may be

         extended with the written agreement of the Prepetition Agent (acting at the direction of the

         Required Prepetition Lenders). Subject to paragraph 31 of the Final Cash Collateral Order, absent

         the Court’s entry of an order to the contrary, the automatic stay pursuant to section 362 of the

         Bankruptcy Code shall be automatically terminated, without further notice or order of the Court,

         and the Prepetition Secured Parties may exercise the remedies available to them under the Interim

         Order, the Final Cash Collateral Order, the Amended Order, this Order, the Prepetition Documents

         and/or applicable law.

                2.      Binding Effect. Immediately upon entry by this Court (notwithstanding any

         applicable law or rule to the contrary), the terms and provisions of this Order shall become valid

         and binding upon and inure to the benefit of the Debtors, the Prepetition Secured Parties, the DIP

         Secured Parties, all other creditors of any of the Debtors, any Committee or any other Court-

         appointed committee appointed in any Chapter 11 Cases, and all other parties-in-interest and the

         respective successors and assigns of each of the foregoing, including any chapter 7 or chapter 11

         trustee or other fiduciary hereafter appointed or elected for the estates of the Debtors or with

         respect to the property of the estate of any Debtors in any of these Chapter 11 Cases, any Successor

         Cases, or upon dismissal of any Case or Successor Case.

                3.      The delay or failure to exercise rights and remedies under the Interim Cash

         Collateral Order, the Final Cash Collateral Order, the Amended Order, this Order, the Prepetition

         Documents or the DIP Documents shall not constitute a waiver of the Prepetition Secured Parties’

         or DIP Secured Parties’ rights thereunder or otherwise.




28586316.2
                                                          4
                      Case 21-10474-MFW           Doc 725      Filed 09/15/21      Page 5 of 5




                4.      Except as modified by this Order, all of the terms, conditions, and provisions of the

        Final Cash Collateral Order and the Amended Order are ratified and reaffirmed in all respects and

        shall remain in full force and effect, including (i) the validity and enforceability of the Replacement

        Liens, Adequate Protection Superpriority Claims and the DIP Liens (to the extent of the DIP

        Reversionary Interest in the Excluded Cash); provided, however, the Debtors shall not be required

        to reimburse the fees and expenses of the Prepetition Secured Parties as provided in Paragraph

        14(c) of the Final Cash Collateral Order from and after the Sale Closing Date, and (ii) the

        prohibition on the sale, transfer, lease, encumbrance or other disposition of any portion of the

        Prepetition Collateral not subject to the Sale Order other than in the ordinary course of business

        without the prior consent of the Required DIP Lenders or order of the Court.

                5.      To the extent any inconsistencies exist between and among the Final Cash

        Collateral Order, the Amended Order, this Order, the Prepetition Documents, and the DIP

        Documents, then the Final Cash Collateral Order, as modified by this Order, shall control.

                6.      The Debtors are authorized to take all actions necessary to effectuate the relief

        granted pursuant to this Order.

                7.      Notwithstanding the provisions of Bankruptcy Rule 6004(h), this Order shall be

        immediately effective and enforceable upon its entry.

                8.      This Court retains jurisdiction with respect to all matters arising from or related to

        the implementation of this Order.




         Dated: September 15th, 2021                          MARY F. WALRATH
         Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE
28586316.2
                                                          5
